UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
RAVEN MOSES, STARAISHA MORRIS, DWAYNE                                     18 Civ. 1200 (ALC)(OTW)
DALE, ISMAIYL JONES, AYANNA BEACHAM,
and ANDRE MURRAY, individually and on behalf
of themselves and all         current and former employees,
                                                           Plaintiffs,
                   -against-

GRIFFIN INDUSTRIES, LLC, MICHAEL SMITH,
Individually, WINSTON SMITH, Individually,
ANDREW MUNIZ, Individually, AARON MUNIZ,
Individually, GRIFFIN SECURITY SERVICES,                                  STIPULATION AND
CONSOLIDATED EDISON COMPANY OF NEW                                        PROPOSED PROTECTIVE
YORK, INC., INTERNATIONAL BROTHERHOOD                                     ORDER
OF ELECTRICAL WORKERS LOCAL 1430, GRANT
ASSOCIATES, NIQUE IRVING, SEXTON ALSTON,
DANA YEE, WORKFORCE1, and MARIO LOPEZ,

                                                           Defendants.
----------------------------------------------------------------------X
  WHEREAS, the Parties having agreed to the following terms of confidentiality, and the Court
having found that good cause exists for the issuance of an appropriately tailored confidentiality
order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

      ORDERED that the following restrictions and procedures shall apply to the information and
   documents exchanged by the parties in connection with the pre-trial phase of this action:

           1.      Counsel for any party may designate any document or information, in whole or
                   in part, as confidential if counsel determines, in good faith, that such designation
                   is necessary to protect the interests of the client in information that is proprietary,
                   a trade secret or otherwise sensitive non-public information (“Confidential
                   Information”). Information and documents designated by a party as confidential
                   will be stamped “CONFIDENTIAL.”

           2.      The Confidential Information disclosed will be held and used by the person
                   receiving such information solely for use in connection with the action.

           3.      In the event a party challenges another party’s designation of confidentiality,
                   counsel shall make a good faith effort to resolve the dispute, and in the absence
                   of a resolution, the challenging party may seek resolution by the Court. Nothing in
                   this Protective Order constitutes an admission by any party that Confidential
                   Information disclosed in this case is relevant or admissible. Each party reserves
                   the right to object to the use or admissibility of the Confidential Information.

           4.      The parties should meet and confer if any production requires a designation of
                   “For Attorneys’ or Experts’ Eyes Only.” All other documents designated as
                   “CONFIDENTIAL” shall not be disclosed to any person, except:

                    a. The requesting party and counsel, including in-house counsel;
                                                                1
      b. Employees of such counsel assigned to and necessary to assist in the
         litigation;
      c. Consultants or experts assisting in the prosecution or defense of the
         matter, to the extent deemed necessary by counsel; and
      d. The Court (including the mediator, or other person having access to
         any Confidential Information by virtue of his or her position with the
         Court).

5.    Before disclosing or displaying the Confidential Information to any person,
      counsel must:

      a. Inform the person of the confidential nature of the information or
         documents;
      b. Inform the person that this Court has enjoined the use of the
         information or documents by him/her for any purpose other than this
         litigation and has enjoined the disclosure of the information or
         documents to any other person; and
      c. Require each such person to sign an agreement to be bound by this
         Order in the form attached hereto.

6.    The disclosure of a document or information without designating it as
      “confidential” shall not constitute a waiver of the right to designate such document
      or information as Confidential Information. If so designated, the document or
      information shall thenceforth be treated as Confidential Information subject to all
      the terms of this Stipulation and Order.

7.    Any Personally Identifying Information (“PII”) (e.g., Social Security numbers,
      financial account numbers, passwords, and information that may be used for
      identity theft) exchanged in discovery shall be maintained by the receiving party
      in a manner that is secure and confidential.

8.    Pursuant to Federal Rule of Civil Procedure 502, inadvertent disclosure of
      privileged communications shall not constitute a waiver of the privilege in this
      matter provided the parties follow the steps set forth in Rule 502.

9.    Notwithstanding the designation of information as “confidential” in discovery,
      there is no presumption that such information shall be filed with the Court under
      seal. The parties shall follow the Court’s procedures with respect to filing under
      seal.

10.   At the conclusion of litigation, Confidential Information and any copies thereof
      shall be promptly (and in no event later than 30 days after entry of final judgment
      no longer subject to further appeal) returned to the producing party or certified as
      destroyed, except that the parties' counsel shall be permitted to retain their



                                         2
                 working files on the condition that those files will remain protected.

          SO STIPULATED AND AGREED.
DATED: December 4, 2019                             DATED: December 4, 2019

Attorneys for Plaintiffs:                           Attorneys for Defendants:

/s/ Lydia Keaney Reynolds________                       /s/ Adam J. Smiley__________
WOLF HALDENSTEIN ADLER                                  CONSOLIDATED EDISON COMPANY OF
FREEMAN & HERZ LLP                                      NEW YORK, INC.
Jeffery G. Smith                                        By: Adam J. Smiley, Associate Counsel
Lydia Keaney Reynolds                                   4 Irving Place, 14th Floor
270 Madison Ave.                                        New York, New York 10003
New York, New York 10016                                smileya@coned.com
Tel.: (212) 545-4600                                    (212) 460-3990
Fax: (212) 686-0114
smith@whafh.com
reynolds@whafh.com




/s/ George T. Peters______________                      /s/ Michael R. DiChiara________
LAW OFFICE OF GEORGE T. PETERS,                         KRAKOWER DICHIARA LLC
PLLC                                                    Michael R. DiChiara
George T. Peters                                        77 Market Street, Suite 2
2510 Valentine Avenue, 3rd Floor                        Park Ridge, NJ 07656
Bronx, New York 10458                                   md@kdlawllc.com
Tel: (347) 751-0157                                     (201) 746-0303
g.peters@myattys1.com




 SO ORDERED.




                                                 Ona T. Wang
 Dated:           New York, New York
                   December 6, 2019              United States Magistrate Judge




                                                    3
                                         Agreement


      I have been informed by counsel that certain documents or information to be
disclosed to me in connection with the matter entitled have been designated as
confidential. I have been informed that any such documents or information labeled
“CONFIDENTIAL” are confidential by Order of the Court.

      I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other
than this litigation.

DATED:




Signed in the presence of:



(Attorney)

                                                                                         /806642




                                              4
